PER CURIAM.
By petition and cross-petition for writ of certiorari we have for review an order of the Florida Industrial Commission bearing date February 21, 1969. Our consideration of the petitions, the records and briefs, and oral argument having been heard, leads us to conclude that the petition and cross-petition for certiorari should be and they are hereby denied.
Attorney’s fee in the amount, of $350.00 is awarded to claimant’s attorney, for services rendered before this court and the Full Commission.
It is so ordered.
ERVIN, C. J., and ROBERTS, THOR-NAL, CARLTON and BOYD, JJ., concur.